Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on May 5, 2022 have been entered.  

Status of the Claims
Claims 1-3, 6-8, 12, 13, 18, 21-26, and 28-32 are pending.  Claims 1-3, 6, 7, 18, 21, 22, and 29 have been amended; claims 4, 5, 9-11, 14-17, 19, 20, and 27 are cancelled; claims 7, 8, 12, 13, 23-26, and 30 are withdrawn; claims 31 and 32 have been added.  Claims 1-3, 6, 18, 21, 22, 28, 29, 31, and 32 are now under consideration.  This Office Action is in response to the request for continued examination filed on May 5, 2022.  

Information Disclosure Statement
Reference #3 on the 5/17/22 IDS was lined-through because the reference is in Chinese and no English translation could be located in the file wrapper.  The NPL references on the 6/17/22 IDS were lined through because they are illegible.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1-3, 6, 18, 21, 22, 28, and 29 under 35 U.S.C. 112, 1st paragraph/(a), lack of written description, is withdrawn in light of the claim amendments.

The rejection of claims 1-3, 6, 18, 21, 22, 28, and 29 under 35 U.S.C. 103(a) based on ZHAO is withdrawn in light of the claim amendments.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-3, 6, 18, 21, 22, 28, and 29 under 35 U.S.C. 112(b) is maintained in modified form as necessitated by applicant's amendment, as discussed below.

The rejection of claims 1-3, 6, 18, 21, 22, 28, and 29 under 35 U.S.C. 103(a) based on KIM is maintained as discussed below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 18, 21, 22, 28, 29, 31, and 32 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed 5/5/22 has introduced NEW MATTER into the claims.  The amended claims recites "an expanded and non-ordered porous silica nanoparticle having an expanded and non-ordered pore structure".  However, written description support is lacking for an expanded-porous silica nanoparticle having a non-ordered structure, as is instantly claimed.  The words "irregular", "ordered", and "non-ordered", do not appear in the instant application at all.  While the examiner acknowledges that description need not be in ipsis verbis to be sufficient, applicant has not pointed out adequate support.  In fact, applicant fails to points to ANY support in the instant response.  To the extent that applicant may be relying on inherency and the sections previously pointed to (i.e., pars. [0146]-[0147] (Example 1) of the published application, and the declaration filed 8/17/20), none of this properly supports the instant claim limitation.  Pars. [0146]-[0147] (Example 1) describes a specific example of preparing pore-expanded silica nanoparticles, and provides no discussion of the structure of said nanoparticles.  The declaration provides transmission electron microscope (TEM) images of nanoparticles produced by the method of Example 1, and relies on inherency for support.  However, the data in the declaration are specific to the conditions of Example 1, while the claims are much broader than this.  There is no basis to extrapolate the results of Example 1 to the broader product-by-process conditions (e.g., any silica precursor, any surfactant, any expanding agent, none of which are limited by amount or concentration) encompassed by the instant claims.  It cannot be said that any conditions encompassed by the instant claims would inherently result in nanoparticles having an irregular and non-ordered structure.  Thus, inherency cannot properly be used to support the broad instant claims based on only Example 1.  Inherency, may not be established by probabilities or possibilities.  The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’"  See MPEP § 2163(II)(3)(b).  
While the declaration appears to show a difference in structure due to treatment with an expanding agent, the difference is characterized only in terms of the pores, not the overall structure of the nanoparticle, as is instantly claimed.  Specifically, the declaration characterizes the difference only in terms of the pores (pores having thinner walls; "the walls of the pores got thinner" (declaration, #3.2) with less linear and longer channels (declaration, #3.3).  Importantly, the declaration does NOT assert that the overall structure (or even the pore structure) is non-ordered.  In fact, the declaration never uses the term "non-ordered" at all.  While the declaration does use the term "more irregular", there is no evidence that "more irregular" is the same as "non-ordered".  The claim language is drawn to the overall structure of the nanoparticles as well as the pore structure, while applicants have, at best, only provided evidence regarding the pore structure, and even this evidence does not support a "non-ordered" pore structure.  
Further, although the nanoparticles treated with the expanding agent in Figs. (iii) and (iv) of the declaration do appear to have a rougher surface, the declaration does not state that all ordered structure is removed by treatment with the expanding agent.  The declaration simply states that the pore-expanded nanoparticles had "more irregular structure" (only in terms of the pores) than the nanoparticles before the treatment with the expanding agent.  Applicant's own declaration characterizes the difference as a relative difference that is not absolute.  Thus, the declaration suggests that the nanoparticles still retain at least some ordered (pore) structure after treatment with the expanding agent, albeit less than before said treatment.  Said in another way: starting from silica particles having some amount of ordered structure, the overall "order" of the particle would not be expected to change if only the size of the pores is affected by the expanding treatment (as stated in the declaration).  The declaration does not clearly show or even assert that the treated particles are "non-ordered".  
In the absence of proper support for the instant claim language, the recitation, "an expanded and non-ordered porous silica nanoparticle having an expanded and non-ordered pore structure" in claims 1, 3, 18, 29, and 32 is new matter and must be removed from the claims.  The instant claims now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in the amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in the amended claims in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that the "non-ordered" feature is inherently supported (response, pgs. 10-11).  
The current record does not establish either the meaning of "non-ordered" or that this feature is inherent to the process described in the claims.  Further, the declaration does NOT state that the nanoparticles resulting from treatment with the expanding agent are "non-ordered", and does not discuss the meaning of this term.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6, 18, 21, 22, 28, 29, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 1-3, 6, 18, 21, 22, 28, 29, 31, and 32 are indefinite in the recitation "an expanded and non-ordered porous silica nanoparticle having an expanded and non-ordered pore structure" in claim 1.  Applicant has pointed to the declaration filed 8/17/20 as support for this limitation.  The declaration states that "the pore-expanded MSN had more irregular structure than the MSN before the treatment with the expanding agent" (declaration, #3.3).  Thus, applicant's own declaration characterizes the difference in structure as one relative to that before treatment with the expanding agent.  It is unclear if there is some other threshold or standard that must be met to qualify as "non-ordered", or if simply treatment with an expanding agent is enough to meet this limitation.  Further, it is not clear what is required of the limitation since both applicant's declaration and arguments are directed to the pore structure, while the claim language requires the nanoparticle overall to be "non-ordered".  Thus, it is unclear what structural features are required to meet the limitation.  For the purposes of this Office Action, this term/phrase will be interpreted to be met by any nanoparticle structure that has been treated with an expanding agent.  
B.  Claim 18 is indefinite because it depends from a cancelled claim (claim 17).  Thus, the metes and bounds of the claims cannot be properly ascertained.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Regarding indefiniteness rejection A, applicant argues that breadth is not indefiniteness (response, p. 12).  
While this statement is factually correct, applicant has not explained the meaning of "non-ordered" and has not explained how one of skill in the art would know what is "ordered" relative to what is "non-ordered".  In this case the meaning of the term "non-ordered" is unclear, not merely broad.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-3, 6, 18, 21, 22, 28, 29, 31, and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (Kim, M.-H., et al. ACS Nano (2011), 5(5); 3568-3576; on IDS), VALLET-REGÍ (Vallet-Regí, M., et al. Prog. Solid State Chem. (2008), 36; 163-191), SHIN (Shin, H.-S., et al. Applied Mater. Interfaces (Jan. 2014), 6; 1740-1746), FAROKHZAD (US 2010/0266491; Pub. Oct. 21, 2010), and optionally GERDES (US 2011/0200595; Pub. Aug. 18, 2011) and/or LEI (US 2011/0256184; Pub. Oct. 20, 2011).  
Kim discloses synthesis of mesoporous silica nanoparticles (title; abstract).  Kim teaches that silica nanoparticles are advantageous because of their ease of surface modification, biocompatibility, long-term stability, and low-cost preparation at large quantity (p. 3568, 2nd col.).  Kim teaches that macromolecules adsorbed onto the surface of silica particles are exposed to enzymes and can be degraded, so porous silica nanoparticles with large pores are useful to provide larger spaces to better protect macromolecules (bridging pgs. 3568-3569).  
Kim describes a preparation process for the silica nanoparticles that is identical to that instantly claimed.  Specifically, Kim teaches a mixture of 1.3 mL TMOS (a silica precursor) with 3.94 g CTAB (a surfactant) in 800 g of methanol/water (0.4/0.6 w/w) (p. 3574, 1st col.).  Kim further teaches suspending the nanoparticles in 20 mL ethanol with 4 mL HCl, refluxing overnight, filtering and washing.  The washed nanoparticles were then dispersed in ethanol by sonication for 30 min, followed by addition of 20 mL of 1:1 water:TMB (expanding agent) (p. 3574, 1st col.).  The mixture was heated in an autoclave at 140 [Symbol font/0xB0]C, the resulting product was washed, and the surfactant was removed (p. 3574, 1st col.).  Note that this is the same surfactant, the same silica source, the same expanding agent used in Preparation Example 1 (p. 12 of the instant published application), all in exactly the same amounts and following the exact same steps (e.g., heating in an autoclave) as instant Example 1.  Compare the language used by Kim in the section entitled 'Synthesis of MMSN-2 and MMSN-23' on p. 3574.  Also compare Figure 1 of Kim with Figs. (i)-(iv) of the 8/17/20 declaration.  Kim teaches that the silica nanoparticles have a pore size of 2.1 nm prior to treatment with the expanding agent (TMB), and particles having a pore size of 23 nm after treatment with the expanding agent (TMB) (p. 3569; p. 3573, 2nd col.).  
Further, it is known in the art that larger pores in mesoporous silica, such as those of Kim, are advantageous for encapsulation of large proteins.  For example, Vallet-Regí reports on the influence mesoporous silica matrix parameters (e.g., pore size) on their role as drug carriers for proteins, using bovine serum albumin (BSA), which has an approximate size from 6-10 nm, as a model protein drug (title; abstract; Fig. 7).  Vallet-Regí teaches the adsorption capacity and release behavior of mesoporous silicas are very dependent on surface properties (p. 175, section 3.2).  Specifically, reducing the pore diameter impedes protein loading (p. 176, top par.).  Like Kim, Vallet-Regí teaches that swelling agents (expanding agents) such as TMB increases pore volumes about 30%, and changes the long-range order of the mesoporous structure (p. 176).  Vallet-Regí directly shows that increasing pore size, including sizes over 10 nm, allows increased protein loading (p. 181, last two pars.; Fig. 11).  Vallet-Regí teaches the pore size must be large enough to allow the protein to be absorbed into the mesopores (p. 182).  
Similarly, Shin reports on the preparation of large pore mesoporous nanoparticles (MSNs) (title; abstract).  Shin teaches MSNs have been intensively employed as efficient drug or protein delivery carriers because of their large surface area and pore volume of ordered mesoscale pores for a wide range of guests, from small molecules to proteins.  However, one critical drawback of MSN delivery systems for large guest molecules such as proteins is the limited pore dimension of mesopores, which usually ranges from 2 to 5 nm (Introduction).  Shin teaches pores having dimensions up to 52.4 nm (abstract; p. 1473, 2nd col.; Figs. 7 and 9).  Shin teaches these large pores are suitable for entrapping large guest molecules (p. 1473, 2nd col.).  Notably, Shin teaches IgG, which is taught to have a large molecular size, and is shown to be larger than BSA.  Specifically, the size (MW) of IgG is 150 kDa compared to 69 kDa for BSA (p. 1745, bridging cols 1-2; Fig. 11).  
Farokhzad discloses drug delivery systems for targeted delivery of therapeutic agent-containing particles (title; abstract).  Farokhzad teaches the particle can be a porous silica particle (e.g., a mesoporous silica nanoparticle (MSN)), with pores from about 1-50 nm (e.g., 1-20 nm) in diameter ([0082], [0107]).  The particles may be spheres or spheroids (e.g., microspheres or nanospheres) ([0014], [0056], [0079]-[0080]).  Farokhzad teaches the particles can be prepared with functional groups at the surface to facilitate association with a biomolecule ([0280]).  Farokhzad specifically teaches that the particle can be functionalized with nickel-nitrilotriacetic acid (Ni-NTA, elected species) ([0281]).  Farokhzad teaches that the agent to be delivered can be any of a variety of agents ([0024], [0203], [0205], [0207]-[0266]), including nucleic acids, proteins, and antibodies ([0024], [0220]-[0242], [0243]-[0246]).  
Claims 1, 29, and 32, and all claims dependent thereon, are product-by-process type claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claims 1, 29, and 32 are drawn to a porous silica nanoparticle wherein the nanoparticle is made by expanding the pores of from a smaller size to the larger size claimed (i.e., 10 nm to 100 nm).  Kim teaches exactly the same method as instantly claimed.  
Regarding the species of protein bioactive material instantly examined (IgG), Farokhzad and Shin teaches the use of IgG ([0042], [0162]).  Nonetheless, Gerdes and Lei are cited in the interest of compact prosecution to further show the obviousness of this species.  Gerdes discloses treatment (e.g., for cancer) with IgG antibodies (title; abstract; [0019]).  Gerdes teaches that antibodies (including IgG antibodies) can be delivered with or without other anti-cancer drugs or radiation therapy (abstract), and that antibody therapy is more selective and has a larger therapeutic window than other therapies ([0016]-[0018]).  Gerdes teaches that IgG type antibodies are the most commonly used antibodies in cancer therapy ([0014]).  Additionally, Lei discloses non-ordered mesoporous silica for biomolecule loading and delivery (title; abstract).  Lei teaches IgG antibodies as a preferred biomolecule loaded onto the silica (abstract; [0005], [0033]; claims 1-3, 10).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Kim to prepare mesoporous silica nanoparticles having pore sizes above 10 nm for the delivery of large protein drugs such as antibodies.  One would have been motivated to do so to obtain mesoporous nanoparticles having pores large enough for efficient loading and protection of large molecules such as IgG and other proteins (per Kim, Vallet-Regí, and Shin).  One would have been motivated to use a protein such as an IgG antibody as the therapeutic agent for delivery since IgG antibodies are known for therapeutic treatment (e.g., for cancer) and are, in fact, the most commonly used antibodies in cancer therapy per Gerdes, and are also known to be delivered using porous silica per Lei.  Further, it is well within the skill of the ordinary artisan to select the appropriate bioactive agent for the intended use of a given dosage form.  Therefore if an artisan wanted to produce a silica drug delivery system to treat cancer, one would have been motivated to use IgG antibodies in conjunction with the large-pore silica particles of Kim, as is commonplace in the art.  Doing so amounts to no more than combining prior art elements (the large-pore silica particles of Kim with a commonly used antibody drug) according to known methods to yield predictable results, simple substitution of one known element (a commonly used antibody drug) for another (plasmid DNA) to obtain predictable results, and/or the use of known technique (the pore enlargement process of Kim) to improve similar products (e.g., the silica particles of Shin, Farokhzad, or Lei) in the same way.  
Regarding claims 3 and 18, Farokhzad teaches the coupling of antibodies to the particles, either as targeting moieties ([0020], [0042], [0066], [0128], [0158], [0162]; claims 26, 29) or as agents to be delivered themselves ([0024], [0208], [0246]-[0247]; claim 59).  One of skill in the art understands that targeting moieties are coupled to the outer surface (which includes the pore surface) in order to properly interact with their biological target, and thus perform their function as intended.  
Regarding claims 29, 31, and 32, Kim teaches mixing the TMOS (silica precursor) and CTAB (surfactant) for 8 hours.  The silica nanoparticles thus prepared were then sonicated in solution with TMB (expanding agent, also a surfactant) and heated in an autoclave at 140 [Symbol font/0xB0]C.  The surfactant (TMB) was then removed (p. 3574, 1st col.).  Kim teaches that the silica nanoparticles have a pore size of 2.1 nm prior to treatment with the expanding agent (TMB), and particles having a pore size of 23 nm after treatment with the expanding agent (TMB) (p. 3569; p. 3573, 2nd col.)

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Kim is directed to delivery of DNA, and it would not be predictable if Kim's silica particle could deliver protein (response, pgs. 19-20).  
Applicants' argument ignores both the skill of the artisan in this field and the direct teachings of the cited references.  First, all of Vallet-Regí, Shin, and Lei teach the use of mesoporous silica to deliver proteins (including BSA and antibodies such as IgG).  Additionally, Farokhzad teaches that the agent to be delivered can be any of a variety of agents ([0024], [0203], [0205], [0207]-[0266]), including nucleic acids, proteins, and antibodies ([0024], [0220]-[0242], [0243]-[0246]).  Further, in the specific context of non-ordered mesoporous silica, Lei teaches: 
"Mesoporous silica possess various unique features such as large surface areas, controllable porous structures, versatile functionalization accessibilities, and are suitable for scalable productions.  As such, they have been contemplated as carriers for delivery of a variety of materials including proteins, nucleic acids, and various drug molecules." ([0003])

Additionally, Lei teaches the biomolecules delivered by non-ordered mesoporous silica can be, for example, nucleic acids (e.g., single- or double-stranded DNA, cDNA, RNA, and PNA), antibodies (including antibody fragments, antibody conjugates), proteins (e.g., cytokines, enzymes, polypeptides, peptides), etc. ([0033]).  The teachings of the prior art clearly establish that mesoporous silicas were known for the delivery of both nucleic acids (e.g., DNA) and proteins (e.g., antibodies).  Thus, one of skill in this art would have a high expectation of success that the silica particles of Kim would predictably be useful for delivery of nucleic acids and/or proteins.  

Conclusion
Claims 1-3, 6, 18, 21, 22, 28, 29, 31, and 32 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658